Citation Nr: 0921086	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss and, if so, whether that claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD) and, if so, whether that claim should 
be granted.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected type 
II diabetes mellitus.

5.  Entitlement to service connection for hepatitis C, to 
include as secondary to service-connected type II diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which declined to reopen the Veteran's previously denied 
claims for bilateral hearing loss and PTSD and denied service 
connection for tinnitus, and a March 2006 rating decision 
that denied service connection for peripheral neuropathy and 
hepatitis C.

In February 2009, the Veteran was afforded a Travel Board 
Hearing before the undersigned Veterans Law Judge.  At that 
hearing, the Veteran submitted additional evidence to the 
Board, accompanied by a waiver of RO consideration.

The issues of service connection for bilateral hearing loss, 
PTSD, peripheral neuropathy, and hepatitis C are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.

FINDINGS OF FACT

1.  An August 1983 RO decision and a September 2000 Board 
decision respectively denied and declined to reopen the 
Veteran's claim for service connection for bilateral hearing 
loss.  The Veteran did not file timely appeals of either 
decision.

2.  The evidence received subsequent to the last final denial 
of the Veteran's claim for service connection for hearing 
loss is new, and is also material because it raises a 
reasonable possibility of substantiating that claim.

3.  A September 2000 Board decision denied the Veteran's 
claim for service connection for PTSD.  The Veteran did not 
file a timely appeal of that decision.

4.  The evidence received subsequent to the last final denial 
of the Veteran's claim for service connection for PTSD is 
new, and is also material because it raises a reasonable 
possibility of substantiating that claim.

5.  The evidence of record is at least in equipoise as to 
whether the Veteran's tinnitus is related to his period of 
active service.


CONCLUSIONS OF LAW

1.  The August 1983 RO rating decision and the September 2000 
Board decision that respectively denied and declined to 
reopen the Veteran's claim for service connection for 
bilateral hearing loss are final.  38 U.S.C.A. § 7105 (West 
2008); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  The September 2000 Board decision that denied the 
Veteran's claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2008); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2008).

3.  New and material evidence has been received to reopen a 
claim for service connection for hearing loss.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156 (2008).
4.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108, 
7105; 38 C.F.R. §§ 3.156, 20.1104 (2008).

5.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1133, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

At the outset, the Board acknowledges that, after issuing a 
February 2005 rating decision in which it declined to reopen 
the Veteran's previously denied claims for service connection 
for bilateral hearing loss and PTSD, the RO appears to have 
reopened those claims and denied them on the merits in a July 
2005 statement of the case and November 2006 supplemental 
statement of the case.  Nevertheless, because those claims 
were previously denied in rating decisions that became final 
because the Veteran did not file timely appeals, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In decisions dated in August 1983 and September 2000, the RO 
and the Board respectively denied and declined to reopen the 
Veteran's claim for service connection for hearing loss.  
That September 2000 Board decision also denied the Veteran's 
claim for service connection for PTSD.  The Veteran did not 
file a timely appeal of either rating action.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2008).  Thus, the August 1983 and September 2000 decisions 
became final because the Veteran did not file timely appeals.

A claim of entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen his hearing loss and PTSD claims in 
July 2004.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Hearing Loss

The evidence before VA at the time of August 1983 rating 
decision that denied the Veteran's service connection claim 
for hearing loss included service medical records which 
showed that on entrance examination in January 1971, he 
reported no history of ear trouble or hearing loss.  However, 
he demonstrated bilateral hearing loss on audiological 
evaluation, the results of which, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
35
25
45
LEFT
45
45
35
20
15

The Veteran underwent a second entrance audiometric 
examination in February 1971 that revealed the following pure 
tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
25
LEFT
20
5
15
25
20

Accordingly, he was deemed qualified for enlistment.  His 
service medical records thereafter reflect that he sought 
treatment for an earache in April 1971.  Clinical examination 
was negative for any diagnosable ear problems and he was 
prescribed Dimetapp to treat his symptoms.  On separation 
examination in April 1972, the Veteran reported a history of 
bilateral hearing loss and underwent an additional 
audiological evaluation, which yielded the following results, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
--
50
LEFT
40
40
35
--
25

Significantly, the service physician conducting the 
separation examination noted that the Veteran "was 
[r]ejected for induction for bilateral hearing loss but 
falsified [his hearing] test one week later and was 
accepted."  

Additional evidence before the adjudicators at the time of 
the August 1983 rating decision consisted of a report of an 
August 1983 VA general examination in which the Veteran 
complained of a 12-year history of bilateral hearing loss and 
reported that he was scheduled to undergo ear surgery.  
Clinical examination revealed intact tympanic membranes, 
bilaterally, with tympanosclerosis apparent in the left ear.  
Speech recognition ability of 100 percent was assessed in 
both ears.  Audiometric testing showed the following results, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25
--
40
LEFT
40
35
25
--
25

Based upon the clinical evidence of record, the RO 
adjudicator determined that the Veteran had preexisting 
bilateral hearing loss.  Moreover, that adjudicator found 
that because the Veteran's audiological results at his 
separation examination were substantially unchanged from what 
were deemed to be his non-falsified results on entrance 
examination, there was no evidence that his hearing had 
worsened during his period of active service.  Consequently, 
the Veteran's claim for service connection for hearing loss 
was denied.  

Thereafter, in his first application to reopen his claim, the 
Veteran submitted additional VA medical records that were 
negative for any clinical findings of hearing loss.  He also 
provided his own written statements and testimony, as well as 
statements from his father, brother, and a friend.  That new 
lay evidence collectively asserted that the Veteran had 
developed hearing loss due to in-service head trauma (an 
attack by five soldiers in which he allegedly was hit in the 
back of the head and his ears had bled).  However, in its 
September 2000 decision, the Board found that those newly 
submitted lay statements and testimony did not constitute 
competent clinical evidence that his preexisting hearing loss 
had worsened in service, and declined to reopen the claim.

The Veteran again applied to reopen his service connection 
claim in July 2004.  In support of that claim, he has 
submitted VA and private medical records reflecting a current 
diagnosis of bilateral hearing loss that was treatable with 
hearing aids.  He has also provided a report of a January 
2006 private audiological evaluation in which he was found to 
have mild to severe hearing loss, across all frequencies, 
with speech recognition ability of 92 percent in the right 
ear and 96 percent in the left ear.  Specific audiometric 
results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
30
45
45
LEFT
65
50
30
55
55

The audiologist noted in the report that the Veteran's 
hearing loss was partially conductive in nature and 
interfered with speech reception and understanding, but could 
potentially be helped through medication or surgery.  
Additionally, the audiologist indicated that he had reviewed 
the Veteran's military records and found a documented hearing 
loss on separation.  The audiologist acknowledged that there 
had been "some confusion regarding [the Veteran's] hearing 
threshold levels when he entered the service since his 
threshold levels changed drastically over a 24 hour period," 
but stated that "his second audiogram conducted for his 
induction into service showed normal to borderline hearing 
thresholds."  Based on this apparent showing of normal 
hearing at entry and hearing loss on separation, the 
audiologist determined that it was at least as likely as not 
that the Veteran's hearing loss was caused or aggravated by 
noise exposure in service.

The Board finds that the newly received VA and private 
medical records showing a current diagnosis and treatment for 
bilateral hearing loss and, in particular, the January 2006 
private audiologist's opinion regarding a permanent worsening 
of the Veteran's hearing in service, are both new and 
material.  That clinical evidence tends to corroborate the 
Veteran's contention that his currently diagnosed bilateral 
hearing disability constitutes an aggravation of the hearing 
loss that was found to have preexisted service.  That new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.  Furthermore, that new evidence is 
presumed credible for the purpose of determining whether it 
is material to the Veteran's claim.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claim for service 
connection for bilateral hearing loss relates to a previously 
unestablished fact: competent evidence tending to show that 
the Veteran's hearing loss permanently worsened in service.  
Therefore, the Board finds that new evidence, when presumed 
credible for the purpose of determining whether it is 
material, is material.  Accordingly, the Veteran's claim for 
service connection for hearing loss is reopened.

PTSD

At the time of the last final denial of the Veteran's service 
connection claim for PTSD, the evidence before the Board 
consisted of service personnel records showing that his 
military occupational specialty was quartermaster line 
equipment repairman and that he received decorations 
(National Defense Service Medal, Vietnam Service Medal, and 
Vietnam Campaign Medal with 60 device) consistent with 
service in Vietnam but not necessarily indicative of combat.  
Also of record were service medical records, which were 
negative for any complaints, diagnoses, or treatment 
pertaining to psychological problems.  Additionally, the 
Veteran submitted VA medical records reflecting that in 
February 1995, he was scheduled to undergo psychological 
testing with a VA PTSD clinic team (PCT), but that, as of May 
1995, he failed to complete the PTSD testing and did not 
reschedule for further evaluation by the PCT.  

Further evidence before the VA adjudicators at the time of 
the last prior final decision included lay statements in 
which the Veteran reported that his main in-service PTSD 
stressor was fear of his first sergeant and fellow service 
members.  Specifically, the Veteran complained that his first 
sergeant had "put a contract out on him" and that he was 
subjected to physical abuse by other soldiers on a daily 
basis.  He also submitted lay statements from his relatives 
and friends noting that the Veteran was "happy" and "got 
along well with others" prior to his enlistment, but 
returned from Vietnam "withdrawn, argumentative, and a 
nervous psychological mess" who could not successfully 
interact with anyone.

Based upon the evidence of record, the RO determined that, 
while the Veteran had reported psychiatric problems incurred 
in service, he had not provided a clinical diagnosis of PTSD 
nor provided any evidence of combat service or a confirmed 
in-service stressor.  Consequently, the claim was denied.

In support of his application to reopen his claim, the 
Veteran has submitted VA medical records reflecting a current 
diagnosis of PTSD, which is treated with prescription 
medication and psychotherapy.  Additionally, he has provided 
written statements and Board testimony attributing his 
currently diagnosed psychiatric disability to a series of 
personal assaults in service, as well as other noncombat-
related stressors, including rocket fire and mortar attacks.  

The Board finds that the newly submitted clinical and lay 
evidence, which establishes that the Veteran currently has a 
diagnosis of PTSD and relates that disability to personal 
assaults and other noncombat-related stressors is both new 
and material, as it collectively demonstrates a diagnosis 
that meets the requisite diagnostic criteria and suggests a 
potential nexus to service.  That evidence, moreover, is 
presumed credible for the purpose of determining whether to 
reopen the claim.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of an appellant's disability, even 
where it may not convince the Board to grant the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, 
the claim for service connection for PTSD is reopened.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including 
sensorineural hearing loss and tinnitus, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

The Veteran, in written statements and testimony before the 
Board, contends that he has suffered from ringing in his ears 
since his period of active duty.  He maintains that, while 
serving as a equipment repairman, he was exposed to 
"constant noise" from helicopter engines and other heavy 
equipment, and that his tinnitus developed as a result of 
this in-service acoustic trauma.  He denies any significant 
post-service occupational or recreational noise exposure.

The Veteran's service medical records reflect complaints of 
hearing problems and earaches.  Those records also indicate 
that the Veteran exhibited bilateral hearing loss that 
qualified as disabling for VA purposes both at his initial VA 
entrance examination in January 1971 and on separation from 
service in April 1972.  38 C.F.R. § 3.385.  His service 
medical records, however, are negative for any complaints or 
clinical findings with regard to tinnitus.  Thus, while the 
Veteran contends that he first noted a ringing in his ears 
during service, there is no contemporary clinical evidence 
available to corroborate that contention.

The Veteran's service personnel records list his military 
occupational specialty as a quartermaster line equipment 
repairman.  As that occupational specialty could be 
consistent with exposure to acoustic trauma, ad because the 
Board finds the Veteran's statements regarding inservice 
acoustic trauma to be credible, the Board finds that the 
Veteran's contentions of noise exposure in service are 
consistent with his circumstances of service. 

Having determined that the Veteran was as likely as not 
exposed to acoustic trauma in service, the remaining 
questions before the Board are whether the Veteran has a 
current diagnosis of tinnitus for which service connection 
may be granted and, if so, whether there is any nexus between 
that disability and his military service.  Brock v. Brown, 10 
Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran's post-service medical records include a report 
of a private audiological examination, dated in January 2006, 
in which the Veteran reported a history of in-service noise 
exposure and head trauma (a blow to the face that caused his 
ears to bleed) and stated that he had not been exposed to 
excessive noise levels since his military discharge.  
Clinical evaluation yielded diagnoses of bilateral hearing 
loss and tinnitus.  The private examiner opined that, based 
on a review of the Veteran's service medical records and his 
account of in-service noise exposure, it was at east as 
likely as not that the Veteran's hearing loss and tinnitus 
were incurred in or aggravated in service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds the private audiologist's opinion relating 
the Veteran's currently diagnosed tinnitus to his military 
service to be the most probative and persuasive evidence.  It 
was based on a thorough and detailed examination of the 
Veteran and the examiner provided a rationale for the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims folder and the 
Veteran's history, and the thoroughness and detail of the 
opinion).  Moreover, while the private audiologist did not 
state whether he had access to the entire claims folder, he 
did indicate that he had reviewed the service medical 
records, which further adds to the weight of his opinion.  
Prejean v. West, 13 Vet. App. 444 (2000).  Furthermore, the 
Board finds persuasive the fact that there are no medical 
opinions, nor any other competent clinical evidence of record 
to suggest that the Veteran's tinnitus is not related to in-
service noise exposure during service.  

In addition, the Board finds that the Veteran has provided 
credible lay statements and testimony regarding exposure to 
acoustic trauma in service.  He has also provided competent 
testimony with respect to having first noticed ringing in his 
ears in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(2007) (holding that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).  

In light of the credible testimony provided by the Veteran, 
as well as the probative opinion offered by the Veteran's 
private audiologist concerning the relationship between his 
bilateral tinnitus and his period of active service, the 
Board finds that the balance of positive and negative 
evidence is at the very least in relative equipoise.  
Resolving all reasonable doubt remaining in favor of the 
Veteran, the Board finds that service connection for tinnitus 
is warranted. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

New and material evidence has been submitted for the claim of 
entitlement to service connection for bilateral hearing loss.  
To that extent only, the appeal is granted.

New and material evidence has been submitted for the claim of 
entitlement to service connection for PTSD.  To that extent 
only, the appeal is granted.

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's newly reopened claims for service connection for 
bilateral hearing loss and PTSD as well as his claims for 
service connection for hepatitis C and peripheral neuropathy.

The Veteran's hearing loss claim was originally denied based 
on a finding that his hearing loss had preexisted service and 
a lack of competent clinical evidence showing that such 
hearing loss worsened in service.  Specifically, the 
Veteran's service medical records showed that on his initial 
entrance examination, he manifested bilateral hearing loss 
that was considered disabling for VA purposes.  Thereafter, 
the Veteran underwent a second entrance examination, which 
showed his hearing to be within normal limits.  He was 
treated for an earache in service and subsequently 
demonstrated bilateral hearing loss on examination at the 
time of separation from service.  Significantly, however, the 
separation examiner indicated that the Veteran's disability 
had preexisted service, expressly noting that the results of 
the second entrance examination, which showed normal hearing, 
had been "falsified." 

In support of his application to reopen his claim, the 
Veteran submitted a January 2006 report from a private 
audiologist, who diagnosed the Veteran with bilateral hearing 
loss and related that disability to his period of active 
service.  While acknowledging that the Veteran had initially 
been diagnosed with bilateral hearing loss prior to his entry 
into service, the private audiologist nonetheless emphasized 
that "the second audiogram conducted for [the Veteran's] 
induction into the service showed normal to borderline 
hearing threshold levels."  Based on the findings of that 
second induction examination, in tandem with the Veteran's 
documented hearing loss on separation from service, as well 
as his account of in-service noise exposure and head trauma 
(a blow to the head that caused his ears to bleed) and his 
denial of significant post-service noise exposure, the 
private audiologist opined that it was more likely than not 
that the Veteran's bilateral hearing loss had been caused or 
aggravated in service.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

In this case, the Veteran has not yet been afforded a VA 
examination to address his reopened claim for service 
connection for hearing loss.  As noted above, the Veteran has 
submitted a positive nexus opinion from a private audiologist 
indicating that it is more likely than not that his currently 
diagnosed hearing loss was caused or aggravated in service.  
It appears that this private audiologist examined the Veteran 
and reviewed the results of the audiograms administered prior 
to his induction and separation from service.  However, there 
is no indication that the private audiologist's opinion was 
based on a review of the other pertinent information 
contained in the Veteran's claims folder, including the 
notation by the separation examiner that the results of the 
Veteran's second induction examination, which showed hearing 
within normal limits, had been "falsified," thus indicating 
that his hearing loss preexisted service.  The Board 
therefore finds that the January 2006 private audiologist's 
opinion, standing alone, is too speculative to warrant a 
grant of service connection.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  To ensure a thorough examination and 
evaluation, the Veteran's bilateral hearing loss must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2008).  

In light of the conflicting results of the two audiological 
examinations administered prior to the Veteran's entry into 
service and the other pertinent clinical evidence, summarized 
above, it remains unclear to the Board whether the Veteran's 
currently diagnosed bilateral hearing loss was incurred in 
service or whether he had a preexisting hearing loss that was 
worsened beyond its normal progression as a result of an in-
service noise exposure and/or head trauma.  Consequently, the 
Board finds that a VA examination addressing the etiology of 
the currently diagnosed bilateral hearing loss is necessary 
to fully and fairly assess the merits of this claim.  
38 U.S.C.A. § 5103A(d).

Turning next to the Veteran's claim for service connection 
for PTSD, the Board observes that, in written statements and 
February 2009 testimony before the Board, the Veteran has 
related his currently diagnosed psychiatric disability to a 
series of in-service personal assaults.  Specifically, he has 
reported that after he came to Long Binh, Vietnam, his first 
sergeant took a dislike to him and offered other members of 
his unit "a case of beer" and other incentives to beat him 
up.  The Veteran has further claimed that his nose was broken 
"not once but five times," and that this abuse continued 
until his lieutenant offered him "a way out" through a 
general discharge under honorable circumstances.  

The Veteran's service medical records show that he was 
treated for a fractured nose in June 1971, but do not 
identify the cause of injury.  

The Veteran has also related his PTSD to other combat and 
noncombat-related stressors, which allegedly took place while 
he was serving in Vietnam.  Those additional in-service 
stressors, reported by the Veteran at his February 2009 
Travel Board hearing, include exposure to mortar and rocket 
attacks at Long Binh, Tan Son Nhut, Phu Bail, Da Nang, and 
Pleiku, Vietnam.  During that hearing, he also reported that, 
while serving in country, he witnessed dead Vietnamese and 
U.S. soldiers, many of whom had "OD'd."  

Because the Veteran has attributed his PTSD, in part, to a 
series of in-service personal assaults, the Board finds that 
the requirements of VA's duty to notify and assist the 
claimant have not been met.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The RO has not specifically sent a duty 
to assist letter as to a claim for service connection for 
PTSD related to a personal assault.  38 C.F.R. § 3.304(f)(3).  
Therefore, on remand, the RO should send the Veteran an 
appropriate stressor development letter providing full notice 
with regard to development of his claim for service 
connection for PTSD related to a personal assault.

Additionally, the Board notes that while the Veteran's 
Enlisted Qualification Records (EQR, DA Form 20) have been 
associated with his claims folder, it is not clear whether 
his complete service personnel records have been obtained.  
Because the Veteran is claiming entitlement to service 
connection for PTSD based upon personal assault rather than 
combat, his complete service personnel records must be 
obtained in order to fairly address the merits of his claim.  
Therefore, the Board finds that additional efforts to obtain 
those records should be made on remand.

Furthermore, the Board recognizes that the Veteran's PTSD 
claim was originally denied on the basis that no alleged in-
service stressors had been verified.  The Board is cognizant 
of the RO's October 2006 formal finding that none of the 
Veteran's claimed in-service stressors were capable of 
verification.  However, in light of the information that the 
Veteran provided at his February 2009 Board hearing, it 
appears that additional verification efforts are warranted.  
The Veteran testified that, while serving in various 
locations throughout Vietnam, including Long Binh, Tan Son 
Nhut, Phu Bail, Da Nang, and Pleiku, his unit came under 
mortar and rocket attacks, and he witnessed many dead 
Vietnamese and U.S. soldiers.  These are stressors that may 
be capable of verification.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (mortar or rocket attack may be a 
satisfactory stressor for PTSD).  Accordingly, the Board 
concludes that the Veteran's alleged stressors may be capable 
of verification and that the RO should made an additional 
attempt to verify those stressors through the United States 
Army and Joint Services Records Research Center (JSRRC) by 
requesting the histories for the units in which the Veteran 
served while in Vietnam, specifically the Army's Company B 
426th Supply and Service Battalion for the period from 
October 1971 to February 1972, the 147th Light Equipment 
Maintenance Company during the month of February 1972, and 
the 79th Maintenance Battalion for the period from 
February1972 to April 1972.  

Moreover, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Where, as in the 
instant case, the Veteran is claiming PTSD based on an in-
service personal assault, VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2008); 
Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. 
App. 393 (1998). 

The Veteran's VA medical records reflect that he has been 
diagnosed with PTSD, and he contends that his PTSD is due to 
both personal assaults and other stressors.  However, it 
remains unclear whether he has a confirmed PTSD diagnosis 
based on the criteria in DSM-IV and whether his PTSD is 
related to his period of active service.  In order to make an 
accurate assessment of the Veteran's entitlement to service 
connection for his PTSD, it is necessary to have a medical 
opinion based upon a thorough review of the record that 
determines whether the Veteran has a confirmed PTSD diagnosis 
that is based on a verified stressor from service.  The Board 
thus finds that an examination and opinion addressing the 
etiology of this disorder is necessary in order to fairly 
decide the merits of the Veteran's claim.  

A remand for VA examinations is also warranted with respect 
to the Veteran's claims for service connection for peripheral 
neuropathy and hepatitis C.  The clinical evidence of record 
does not establish, nor does the Veteran contend, that those 
disorders had their onset in service.  Rather, he claims that 
service connection is warranted on a secondary basis.  
Specifically, at his February 2009 Board hearing, the Veteran 
testified that a VA medical provider told him that his 
peripheral neuropathy was related to his service-connected 
diabetes mellitus.  He further indicated that the VA medical 
provider treating him for hepatitis C told him that condition 
had also been aggravated by his diabetes.

The record reflects that, on a VA diabetes mellitus 
examination in January 2006, the examiner noted that the 
Veteran had peripheral neuropathy in his lower extremities, 
but expressly indicated this condition was secondary to his 
hypertension and obesity and not due to his service-connected 
diabetes.  That examiner further found that the Veteran had 
"normal" hepatitis C antibodies, which were not secondary 
to his diabetes mellitus.  On a subsequent October 2007 VA 
diabetes examination, the Veteran was noted to have 
peripheral neuritis of the feet and hands "probably 
secondary to liver disease dating to the year 2000."  That 
examiner did not provide an opinion as to whether the 
Veteran's peripheral neuropathy was also related to his 
diabetes mellitus.  

Significantly, however, in a November 2007 VA medical record, 
the same VA physician who had examined the Veteran in January 
2006 diagnosed "diabetes with peripheral neuropathy" 
requiring an increase in insulin.  Thereafter, in a March 
2008 VA medical record, another VA treating provider 
indicated that the Veteran's "nonalcoholic liver disease 
[was] not contributing to his diabetes; it [was] other way 
around - [his] diabetes [was] making his liver disease 
worse."  

The Board recognizes that these recent statements from the 
Veteran's VA treating providers respectively suggest a nexus 
between his peripheral neuropathy and hepatitis C and his 
service-connected diabetes mellitus.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  However, those VA treating providers 
did not indicate that their findings were based on a review 
of the Veteran's claims folder, including the prior VA 
diabetes examinations that declined to relate his peripheral 
neuropathy and hepatitis C to his service-connected diabetes 
mellitus.  Consequently, the Board finds that those 
providers' November 2007 and March 2008 opinions, standing 
alone, are too speculative to warrant a grant of service 
connection for peripheral neuropathy and hepatitis C as 
secondary to diabetes mellitus.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); 38 C.F.R. § 4.1 (2008).  Accordingly, 
the Board finds it necessary to remand for an additional VA 
examination and opinion to address whether the Veteran's 
service-connected diabetes mellitus caused or aggravated his 
peripheral neuropathy, and also whether that service-
connected disability resulted in a permanent worsening of his 
hepatitis C.

Finally, a remand is warranted to obtain outstanding VA 
medical records.  At his February 2009 Board hearing, the 
Veteran indicated that he had been treated for bilateral 
hearing loss and "had tubes placed in his ears" at the VA 
Medical Center (VAMC) in Dallas within three or four months 
after leaving service.  Additionally, the Veteran testified 
that he is currently receiving regular treatment for PTSD, 
hepatitis C, and peripheral neuropathy at the Dallas VAMC.  
However, no VA medical records dated prior to August 1983 or 
after March 2008 have yet been associated with his claims 
folder.  Because it appears that the Veteran may have 
outstanding VA medical treatment records specific to his 
claims, and given that those claims are being remanded for 
development on other grounds, the Board finds that all 
additional VA medical records dated from April 1972, when the 
Veteran left service, to July 1983, and subsequent to March 
2008 should be obtained.  38 C.F.R. § 3.159(c)(2) (2008); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Dallas, Texas, dated 
from April 1972 to July 1983, and from 
April 2008 to the present.

2.  Obtain the Veteran's complete service 
personnel records from the National 
Personnel Records Center (NPRC) or other 
sources if they cannot be obtained from 
the NPRC.

3.  Send the Veteran a stressor 
development letter for claims of PTSD 
based on personal assault.  The Veteran 
should also be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
§ 3.304(f)(3) must be included in the 
notification to the Veteran.  Also send 
the Veteran a VA Form 21-0781a, Statement 
in Support of Claim for Service Connection 
for Posttraumatic Stress Disorder 
Secondary to Personal Trauma, and request 
that he complete it with as much 
specificity as possible.  Inform the 
Veteran that if he fails to return any 
form that would provide details regarding 
the in-service stressor event or fails to 
provide information useful to verifying 
this event, VA will proceed to decide the 
case based on the evidence of record.  An 
appropriate period of time should be 
allowed for the Veteran to respond. 

4.  Request that the United States Army and 
Joint Services Records Research Center 
(JSRRC) perform searches of all available 
and appropriate records, including unit 
histories and morning reports, for the 
Army's Company B 426th Supply and Service 
Battalion for the period from October 1971 
to February 1972, the 147th Light Equipment 
Maintenance Company for the month of 
February 1972, and the 79th Maintenance 
Battalion for the period from February1972 
to April 1972, in an attempt to verify the 
Veteran's other alleged in-service 
stressors (mortar attacks and sniper fire 
and witnessing dead Vietnamese and U.S. 
soldiers in Long Binh, Tan Son Nhut, Phu 
Bail, Da Nang, and Pleiku, Vietnam).  If 
any stressor is not capable of 
corroboration, the Veteran should be 
informed.

5.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine whether a 
diagnosis of PTSD is appropriate and, if 
so, whether it is related to his period of 
active service.  The examiner should be 
informed what, if any, stressful events 
have been corroborated.  The claims folder 
should be reviewed by the examiner and that 
review should be noted in the examination 
report.  Specifically the examiner should 
provide the following information:

a)  Is a diagnosis of post-traumatic 
stress disorder pursuant to DSM-IV 
appropriate?  Please state whether 
or not each criterion for the 
diagnosis is met.

b)  If so, is the diagnosis of PTSD 
due to a corroborated stressor (if 
any stressors have been 
corroborated)?

c)  If the PTSD diagnosis is not due 
to a corroborated stressor, is it 
due to a personal assault?  In 
rendering the opinion, the examiner 
should determine whether any of the 
factors in 38 C.F.R. § 3.304 (f)(3) 
(2008) are present to support an 
allegation of PTSD due to personal 
assault.  

6.  Schedule the Veteran for a VA 
examination for the purpose of ascertaining 
the nature and etiology of his currently 
diagnosed bilateral hearing loss.  The 
claims folder should be reviewed by the 
examiner, and the examination report should 
reflect that review.  The examiner should 
provide a rationale for the opinion and 
reconcile it with all relevant evidence of 
record, including the Veteran's reports of 
in-service noise exposure and head trauma; 
the two pre-enlistment audiograms 
administered in January and February 
1971(the first of which showed disabling 
bilateral hearing loss and the second of 
which showed hearing within normal limits); 
the April 1972 separation examination 
showing bilateral hearing loss, including 
the notation by the examiner indicating 
that the Veteran had "falsified" his 
second pre-enlistment hearing test; the 
August 1983 VA examination showing post-
service bilateral hearing loss; and the 
January 2006 private audiologist's report 
relating the Veteran's current bilateral 
hearing loss to his period of active duty.  
Specifically, the examiner should comment 
on whether it is as likely as not (50 
percent probability or greater) that the 
Veteran's current bilateral hearing loss 
was incurred in service, or whether there 
was any increase in a preexisting hearing 
loss during service. 

7.  Schedule the Veteran for a VA 
examination for the purpose of ascertaining 
the nature and etiology of his currently 
diagnosed peripheral neuropathy.  The 
claims folder should be reviewed by the 
examiner, and the examination report should 
reflect that review.  The examiner should 
provide a rationale for the opinion and 
reconcile it with all relevant evidence of 
record, including the reports of the 
January 2006 and October 2007 VA diabetes 
mellitus examinations, which indicated that 
his peripheral neuropathy was not related 
to his service-connected diabetes, and the 
November 2007 VA medical record in which 
the Veteran's treating provider diagnosed 
"diabetes with peripheral neuropathy" 
requiring increased insulin.  Specifically, 
the examiner should comment on whether it 
is as likely as not (50 percent probability 
or greater) that the Veteran's peripheral 
neuropathy was caused or aggravated 
(permanently worsened) by his service-
connected diabetes mellitus.

8.  Schedule the Veteran for a VA 
examination for the purpose of ascertaining 
the nature and etiology of his currently 
diagnosed hepatitis C.  The claims folder 
should be reviewed by the examiner, and the 
examination report should reflect that 
review.  The examiner should provide a 
rationale for the opinion and reconcile it 
with all relevant evidence of record, 
including the January 2006 VA examiner's 
opinion that the Veteran's hepatitis C 
antibodies were not secondary to his 
service-connected diabetes mellitus, and 
the March 2008 VA treatment record 
indicating that the Veteran's service-
connected "diabetes [was] making his liver 
disease worse."  Specifically, the examiner 
should comment on whether it is as likely 
as not (50 percent probability or greater) 
that the Veteran's hepatitis C is 
aggravated (permanently worsened) by his 
service-connected diabetes mellitus.

9.  Then, readjudicate the claims 
remaining on appeal.  If any decision 
remains adverse to the appellant, issue a 
supplemental statement of the case.  Allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


